Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynette Wylie on Tuesday January 12th. 

The application has been amended as follows: 
Claim 1, 
lines 11-12, the recitation “a side surface of the frame” has been deleted and replaced with “the outer surface of the side plate of the frame”
line 18, “side surface” has been changed to “outer surface of the side plate”

Claim 5, line 2, “surface” has been changed to “plate”



Claim 7, lines 11-12, the recitation “a side surface of the frame” has been deleted and replaced with “the outer surface of the side plate of the frame”

Claim 9, line 2, “surface” has been changed to “plate”

Claim 11, 
lines 11-12, the recitation “a side surface of the frame” has been deleted and replaced with “the outer surface of the side plate of the frame”
line 18, “surface” has been changed to “plate”

With this examiner’s amendment, claims and 3-13 are now allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claim 1 is the inclusion of the detail directed to the gradually decreasing height of the stopper, relative the outer surface of the side plate, in combination with the other features and limitations claimed. The primary reason for allowance of claim 7 is the inclusion of the detail that the stopper is arc-shaped and curves away from the braking plate, in combination with the other features and limitations claimed. With respect to claim 11, the inclusion of the limitation directed to the at the at least one hole in the side plate and how the stopper is connected to 
Applicant amended claim 1 and added new independent claims 7 and 11 so that each of the three independent claims includes previously indicated allowable subject matter. Each of the independent claims sets forth a fall protection device not anticipated or made obvious by any of the known prior art. To add these allowable features to prior art lacking them would require significant hindsight and reconstruction. 
For at least these reasons claims 1 and 3-13 are now allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634